Citation Nr: 1639404	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from June 1989 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

This matter was previously before the Board in March 2014, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, additional development is required to ensure compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the March 2014 remand, an addendum VA medical opinion was obtained in September 2014.  The examiner opined that the Veteran's erectile dysfunction was less than likely than not caused by or permanently worsened by treatment for his service-connected conditions.  She explained that July 2010 lab results showed low testosterone levels, and that low testosterone levels can be associated with decreased libido, change in hair patterns, and can cause erectile dysfunction.  Further, she noted that "[t]he Veteran reported 'long term' issue with E[rectile] D[ysfunction,] while the medications for treatment of SC conditions were only recently - 2009 - 2010, prescribed."  The examiner's opinion is inadequate, because it does not provide sufficient rationale as to why there was no causal relationship between the Veteran's erectile dysfunction and his service-connected disabilities.  Additionally, no opinion was rendered on whether his erectile dysfunction was aggravated by his service-connected disabilities, to include the prescribed medications for his service-connected disabilities.  Accordingly, an addendum opinion is required.  Updated VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private medical records, to include any outstanding records from Dr. N.T. Desai.

3.  Then obtain an addendum opinion from a VA physician to determine the etiology of the Veteran's erectile dysfunction.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  Following a review of the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction is proximately due to his service-connected disabilities (posttraumatic stress disorder (PTSD), pes planus, lumbosacral strain, patellofemoral syndrome of the right knee with bursitis and limited flexion, patellofemoral syndrome of the left knee with bursitis and limited flexion, limitation of extension of the right knee, and limitation of extension of the left knee), to include as a result of prescribed medications for his service-connected disabilities (including analgesic cream, codeine, citalopram hydrobromide, methocarbamol, sildenafil citrate, and trazodone)?
(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current erectile dysfunction is aggravated (permanently worsened beyond the normal course of the disease) by his service-connected disabilities (PTSD, pes planus, lumbosacral strain, patellofemoral syndrome of the right knee with bursitis and limited flexion, patellofemoral syndrome of the left knee with bursitis and limited flexion, limitation of extension of the right knee, and limitation of extension of the left knee), to include as a result of prescribed medications for his service-connected disabilities (analgesic cream, codeine, citalopram hydrobromide, methocarbamol, sildenafil citrate, and trazodone)?

In answering these questions, the examiner must address the internet drug information submitted by the Veteran regarding Celexa (citalopram hydrobromide), which indicates potential side effects of decreased sex drive, impotence, ejaculatory dysfunction, and anorgasmia.  See April 2011 Web/HTML documents.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue Supplemental Statement of the Case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




